Exhibit 10.2

March 28, 2017

NOVO A/S

Attn: Managing Partner

 

Re:  Registration Rights

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) will serve to memorialize the
understanding between HTG Molecular Diagnostics, Inc. (the “Company”) and NOVO
A/S (“Holder”) with respect to the Registrable Securities held by
Holder.  Capitalized terms used and not defined herein have the meanings
ascribed to such terms in that certain Amended and Restated Investor Rights
Agreement, entered into December 22, 2014, by and between the Company, the
Holder and the other parties named therein, as amended (the “IRA”).

 

The Company hereby agrees that, in exchange for Holder’s execution and delivery
to the Company of that certain Waiver of Registration Rights, with respect to a
Registration Statement on Form S-3 to be filed by the Company on or about the
date hereof, if, as of June 2, 2017, (i) the number of Registrable Securities
held by Holder on such date exceeds 5% of the outstanding shares of Common Stock
of the Company and (ii) Holder reasonably determines in good faith in its sole
discretion that Holder is an “affiliate” of the Company for purposes of Rule 144
of the Securities Act of 1933, as amended, then notwithstanding the termination
provisions of Section 2.15 of the IRA, Holder will be entitled to the demand
registration rights set forth under Sections 2.3 and 2.5 of the IRA (each as
modified to reflect that Holder is the sole owner of Registrable Securities and
that the requirement for an anticipated aggregate price to the public of at
least $5,000,000 be reduced to $2,000,000) until the earlier of (a) May 11, 2018
and (b) such time as all Registrable Securities held by Holder may be sold under
said Rule 144 during any 90-day period.  In the event the aforementioned
registration rights become operative on June 2, 2017, Sections 2.5, 2.6, 2.7,
2.8, 2.9 and 4 (other than Section 4.3) of the IRA shall, mutatis mutandi,
govern the parties’ rights and obligations with respect to such registration
rights; provided, however, that if the Company exercises its right to delay
Holder’s request for registration pursuant to Section 2.5(c) or 2.3(e), then
Holder’s right to request registration hereunder shall be extended beyond May
11, 2018 by a number of days equal to any delay imposed by the Company’s
exercise of the rights under Section 2.5(c) or 2.3(e).  

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of signatures by facsimile or PDF will be as effective as
the delivery of original signatures.  Any term of this Agreement may be amended
or waived only with the written consent of both parties to this Agreement.  This
Agreement shall be construed and enforced in accordance with and governed by the
State of Delaware, without giving effect to the conflicts of law principles
thereof.

 

[Remainder of Page Intentionally Blank]

 




 

--------------------------------------------------------------------------------

 

Sincerely,

 

 

/s/ Timothy B. Johnson

Timothy B. Johnson

President and Chief Executive Officer

HTG Molecular Diagnostics, Inc.

 

 

Accepted and Agreed:

 

NOVO A/S

 

 

By: /s/ Thomas Dyrberg

Name: Thomas Dyrberg under specific power or attorney
Title: Managing Partner Novo Ventures

 